DETAILED ACTION
In response to communication filed on 14 September 2022, claims 1, 9-11, 18 and 21 are amended. Claims 8 and 17 are canceled. Claims 1-7, 9-16 and 18-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September has been entered.
 
Response to Arguments
Applicant’s arguments, see “Claim objections”, filed 14 September 2022 have been carefully considered. Based on the amendments, the claim objections are withdrawn. 

Applicant’s arguments, see “Rejection under 35 U.S.C. § 101”, filed 14 September 2022 have been carefully considered and are persuasive. Based on the amendments and the arguments, the rejection has been withdrawn.

Applicant’s arguments, see “Rejection under 35 U.S.C. § 112”, filed 14 September 2022 has been carefully considered. Based on the amendments, the rejections have been withdrawn. 

Applicant’s arguments, see “Rejection under 35 U.S.C. § 103”, filed 14 September 2022 have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that both Lin and Rechner fail to disclose identifying the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp. Therefore, with the scheme of Lin or Rechner, so that there is a need for a dual storage of the discrete frames and the scene sections, which cannot produce the technical effects of saving the storage resources and reducing the storage cost. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Lin reference teaches in [0046] identifying each new scene based on tags and then a frame is selected that has been tagged as starting new scene. Lin does not explicitly teach that scene section includes start frame timestamp and the end frame timestamp. Therefore, Karivaradaswamy reference has been incorporated to teach in [0025] the teachings of timestamps related to start frame and end frame. As a result, a combination of Lin and Karivaradaswamy teaches the above argued limitation. Also, the above argued additional technical effects are not a part of the claim language and therefore the above arguments are not considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Karivaradaswamy does not disclose that for any second tag among the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames, and in a case that there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene section.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Examiner has cited a combination of Lin and Rechner to teach the above argued limitation and therefore this argument cannot be considered to be persuasive. 


APPLICANT’S ARGUMENT: Applicant argues that Karivaradaswamy also fails to disclose that in a case that the execution of the polling query corresponding to the second tag is completed, storing only data of the scene section and start frame timestamp information and end frame timestamp information of the scene section, and returning the start frame timestamp and end frame timestamp of the scene section corresponding to the least one tag to identify the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp. Karivaradaswamy cannot produce the technical effects of saving the storage resources and reducing the storage cost of the claimed invention in which scheme there is no need for a dual storage of the discrete frames and the scene sections.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, Applicant appears to be arguing that Karivaradaswamy does not teach the above argued limitation. But as explained in the 103 rejection below, the above argued limitation is being taught by a combination of Lin, Rechner, Karivaradaswamy and DeShan. Also, the above argued additional technical effects are not a part of the claim language and as a result, the above arguments are not considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that DeShan does not relate to implementing a discrete frame-based scene section. DeShan also fails to disclose a scheme to identify the discrete frames included in the scene section with the determined start frame timestamp and the end frame timestamp. If used for implementing a discrete frame-based scene section, the scheme of DeShan will need for a dual storage of the discrete frames and the scene sections. Therefore, DeShan cannot produce the technical effects of saving the storage resources and reducing the storage cost.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Lin reference teaches in [0046] identifying each new scene based on tags and then a frame is selected that has been tagged as starting new scene. Lin does not explicitly teach that scene section includes start frame timestamp and the end frame timestamp. Therefore, Karivaradaswamy reference has been incorporated to teach in [0025] the teachings of timestamps related to start frame and end frame. As a result, a combination of Lin and Karivaradaswamy teaches the above argued limitation. Also, the above argued additional technical effects are not a part of the claim language and therefore the above arguments are not considered to be persuasive. 

Claim Objections
Claims 1-3, 9-13 and 18-22 are objected to because of the following informalities:  
Claims 1, 11 and 18 recite “corresponding to a scene section”  should read as -- corresponding to the scene section-- and also recites “returning the start frame timestamp and end frame timestamp” should read as --returning the start frame timestamp and the end frame timestamp-- as it appears to be a typographical error and may cause antecedent basis issue. 
Claims 2, 12 and 19 recite “includes a scene section”  should read as -- includes the scene section-- as it appears to be a typographical error and may cause antecedent basis issue.
Claims 3, 13 and 20 recite “time interval between an end frame timestamp”  should read as -- time interval between the end frame timestamp -- as it appears to be a typographical error and may cause antecedent basis issue
Claim 7 recites “corresponding to a scene section”  should read as -- corresponding to the scene section-- and also recites “exists a scene section” should red as --exists the scene section-- as it appears to be a typographical error and may cause antecedent basis issue. Claim 7 further recites “creating a scene section”  should read as -- creating the scene section -- as it appears to be a typographical error and may cause antecedent basis issue.
Claims 9 and 10 recite “end frame timestamp”  should read as -- the end frame timestamp-- as it appears to be a typographical error and may cause antecedent basis issue. 
Claims 21-22 recite “corresponding to a scene section”  should read as -- corresponding to the scene section-- and also recites “exists a scene section” should red as --exists the scene section-- as it appears to be a typographical error and may cause antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9, 11-12 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0345178 A1, hereinafter “Lin”) in view of Rechner et al. (US 2020/0244917 A1, hereinafter “Rechner”) further in view of Karivaradaswamy et al. (US 2019/0356897 A1, hereinafter “Karivaradaswamy”) and DeShan et al. (US 2010/0030744 A1, hereinafter “DeShan”).

Regarding claim 11, Lin teaches
A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a method for implementing a discrete frame-based scene section, (see Lin, [0091] “one or more of their user equipment devices… Control circuitry 704 may be based on any suitable processing circuitry such as processing circuitry”; [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) the discrete frame-based scene section comprising a series of discrete frames which are obtained (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) by an image acquisition device and (see Lin, [0062] “the media guidance application picks which of the images 310, 312, and 314 is suitable supplemental content to compliment the frame displayed on user device 302”) having a corresponding tag, (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) wherein the method comprises: (see Lin, [0043] “Methods and systems are provided herein”).
obtaining at least one first tag for mapping a discrete frame to a scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
corresponding to a scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
of the scene section; and (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
determining the scene section corresponding to the least one tag; (see Lin, [0011] “application may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms identified in the closed captioning data”; [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”).
the scene section corresponding to the least one tag to identify the discrete frames included in the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
Lin does not explicitly teach made continuous to form a section having a corresponding tag, for any second tag among the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; in a case that there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene selection; in a case that the execution of the polling query corresponding to the second tag is completed, storing only data of the scene section and start frame timestamp information and end frame timestamp information of the scene section; and obtaining a search request carrying at least one tag; returning the start frame timestamp and end frame timestamp of the scene section with the start frame timestamp and the end frame timestamp. 
However, Rechner discloses tagging video contents does not explicitly 
for any second tag among the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). 
in a case that there is the second discrete frame, marking the second discrete frame with the second tag related to the subframe (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”). 
in a case that the execution of the polling query corresponding to the second tag is completed, (see Rechner, [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger… the tagging includes a starting location and a duration of an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query) storing only data of the scene section (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of analyzing frames, tagging frames and other frames within the frames and storing timestamp as being disclosed and taught by Rechner in the system taught by Lin to yield the predictable results of improving detection techniques to modify video contents to indicate locations, and/or durations of triggers (see Rechner, [0018] “Further aspects of the present disclosure result in improved epileptic trigger mitigation at least insofar as the present disclosure utilizes the improved detection techniques discussed above to automatically modify video content to indicate locations of, and/or durations of, epileptic triggers”).
The proposed combination of Lin and Rechner does not explicitly teach made continuous to form a section, storing start frame timestamp information and end frame timestamp information of the scene section; and obtaining a search request carrying at least one tag; returning the start frame timestamp and end frame timestamp of the scene section with the start frame timestamp and the end frame timestamp.
However, Karivaradaswamy discloses analysis of timestamps on the frames and also teaches
frames made continuous to form a section (see Karivaradaswamy, [0046] “to receive frames ( e.g., frame 218, etc.) of multiple video streams, correlate the received frames, and combine the multiple video streams into a combined video stream”).
storing start frame timestamp information and end frame timestamp information related to frames (see Karivaradaswamy, [0027] “The frame data stored in the frame buffer 254 may include, for instance, a mapping of start frame timestamps and/or end frame timestamps of the previously received frames of the associated video stream. The start and end timestamps of the previously received frames (e.g., start frame timestamps and end frame timestamps that have previously been correlated to the system clock 208 as described herein mapped to associated frame IDs, frame sequence IDs, etc.)… to analyze the timestamp data of multiple frames to detect patterns and/or predict timestamps 256 of received frames of the video stream (e.g. frame 218, etc.)”; [0068] “the frame including a first start frame timestamp and a first end frame timestamp based on a device clock associated with the capture device… based on a plurality of previously received frames of the video stream, a second start frame timestamp and a second end frame timestamp associated with the received frame, the second start frame timestamp and second end frame timestamp being based on a system clock associated with the display system”; [0025] “Upon receiving the first frame packet 234, a system start frame timestamp 240 for the frame 218 may be generated… Upon receiving the last frame packet 236, a system end frame timestamp 242 may be generated”).
generate the start frame timestamp and end frame timestamp of the frames (see Karivaradaswamy, [0025] “Upon receiving the first frame packet 234, a system start frame timestamp 240 for the frame 218 may be generated… Upon receiving the last frame packet 236, a system end frame timestamp 242 may be generated”) with the start frame timestamp and the end frame timestamp (see Karivaradaswamy, [0025] “Upon receiving the first frame packet 234, a system start frame timestamp 240 for the frame 218 may be generated… Upon receiving the last frame packet 236, a system end frame timestamp 242 may be generated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of storing frame information along with timeframes and also comparing time information to combine scenes as being disclosed and taught by Karivaradaswamy in the system taught by the proposed combination of Lin and Rechner to yield the predictable results of improving the user experience of viewing the video streams (see Karivaradaswamy, [0013] “Correlating and/or synchronizing frames as described herein is effective at eliminating significant differences in the timestamps of frames of one or more video streams, which reduces temporal distortion, smooths "jitter" of the video streams, and generally improves the user experience of viewing the video streams”).
The proposed combination of Lin, Rechner and Karivaradaswamy does not explicitly teach obtaining a search request carrying at least one tag; returning the start frame timestamp and end frame timestamp of the scene section.
However, DeShan discloses request file containing search criteria and also teaches
obtaining a search request carrying at least one tag; (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”).
	returning the search results (see Deshan, [0165] “Once all relevant search criteria are entered, the producer selects a search button 758, whereupon GMDB access the feed files 300 and compares the values in the tags of each feed file with the desired search criteria. The results are then displayed to the producer 150 in Pane C similar to FIG. 18”). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of search criteria including tag as being disclosed and taught by DeShan in the system taught by the proposed combination of Lin, Rechner and Karivaradaswamy to yield the predictable results of effectively applying tags to limit matches in the searches (see DeShan, [0093] “Tags may be inserted to identify page-level metadata criteria that should be used to limit the result set when tagging the page. For example, a tag may be inserted into the page identifying the page as belonging to the category "Video Games". This tag can then be used to limit matches to terms or annotations that have also been identified as belonging to the category "Video Games". Page-level metadata tags may be inserted ahead of time or when the page is dynamically constructed”).
Claims 1 and 18 incorporates substantively all the limitations of claim 11 in a method (see Lin, [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) and computer-readable medium form (see Lin, [0078] “The media guidance application and/or any instructions for performing any of the embodiments discussed herein may be encoded on computer readable media… The computer readable media may be… non-transitory including, but not limited to, volatile and non-volatile computer memory”; [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) and are rejected under the same rationale.

Regarding claim 12, the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan teaches
wherein the method further comprises: (see Lin, [0043] “Methods and systems are provided herein”) determining whether the scene sections corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag includes a scene section (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) whose time length is (see Lin, [0015] “determine the length of the scene by comparing the frame of the first new scene and the frame that starts the next new scene”) smaller than a first time length, and (see Karivaradaswamy, [0048] “a skew value of the selected frame is calculated based on a difference between a received at least one timestamp of the selected frame and the predicted at least one timestamp… if the calculated skew value does not exceed the skew threshold at 410, the selected frame is included into a combined video stream at 414”).
upon determining that the scene sections corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag includes a scene section (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) whose time length is (see Lin, [0015] “determine the length of the scene by comparing the frame of the first new scene and the frame that starts the next new scene”) smaller than a first time length, combining the scene section, which is regarded as a, fragment section, to an adjacent non-fragment section (see Karivaradaswamy, [0048] “a skew value of the selected frame is calculated based on a difference between a received at least one timestamp of the selected frame and the predicted at least one timestamp… if the calculated skew value does not exceed the skew threshold at 410, the selected frame is included into a combined video stream at 414”; [0051] “the selected frame is included into the combined video stream. The combined video stream includes correlated frames from each of the first and second video streams, combined in such a way to form a single video stream”). The motivation for the proposed combination that has been maintained. 
Claims 2 and 19 incorporates substantively all the limitations of claim 12 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 9, the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan teaches
wherein in a case that the search request only carries one tag, (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”) the generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Karivaradaswamy, [0027] “The frame data stored in the frame buffer 254 may include, for instance, a mapping of start frame timestamps and/or end frame timestamps of the previously received frames of the associated video stream. The start and end timestamps of the previously received frames (e.g., start frame timestamps and end frame timestamps that have previously been correlated to the system clock 208 as described herein mapped to associated frame IDs, frame sequence IDs, etc.)… to analyze the timestamp data of multiple frames to detect patterns and/or predict timestamps 256 of received frames of the video stream (e.g. frame 218, etc.)”; [0068] “the frame including a first start frame timestamp and a first end frame timestamp based on a device clock associated with the capture device… based on a plurality of previously received frames of the video stream, a second start frame timestamp and a second end frame timestamp associated with the received frame, the second start frame timestamp and second end frame timestamp being based on a system clock associated with the display system”; [0025] “Upon receiving the first frame packet 234, a system start frame timestamp 240 for the frame 218 may be generated… Upon receiving the last frame packet 236, a system end frame timestamp 242 may be generated”) of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result comprises: (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
returning (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”) the start frame timestamp and end frame timestamp of the scene section (see Karivaradaswamy, [0025] “Upon receiving the first frame packet 234, a system start frame timestamp 240 for the frame 218 may be generated… Upon receiving the last frame packet 236, a system end frame timestamp 242 may be generated”) corresponding to the tag (see Lin, [0011] “application may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms identified in the closed captioning data”; [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) as the search result  (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”). The motivation for the proposed combination is maintained

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner, Karivaradaswamy and DeShan in view of Persiantsev (US 10,594940 B1, hereinafter “Persiantsev”).

Regarding claim 13, the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan teaches
wherein the combining the fragment section to an adjacent non-fragment section comprises: (see Karivaradaswamy, [0048] “a skew value of the selected frame is calculated based on a difference between a received at least one timestamp of the selected frame and the predicted at least one timestamp… if the calculated skew value does not exceed the skew threshold at 410, the selected frame is included into a combined video stream at 414”; [0051] “the selected frame is included into the combined video stream. The combined video stream includes correlated frames from each of the first and second video streams, combined in such a way to form a single video stream”). 
in a case that there exists the non-fragment section adjacent to the fragment section only before the fragment section in the scene sections (see Karivaradaswamy, [0047] “the next received frame is selected by the computing device (e.g., computing device 202 and/or specifically correlator application 206, etc.) to be correlated. At 406, at least one timestamp of the selected frame is predicted based on a plurality of previously received frames of the video stream associated with the selected frame”; [0010] “correlate the received frames, and combine the multiple video streams into a combined video stream” – the next received frame is interpreted as fragment section and the previously received combined frames is interpreted as non-fragment section) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) and a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section… (see Karivaradaswamy, [0030] “may calculate an average time between frames (e.g., the time between the correlated end frame timestamp of a frame and the correlated start frame timestamp of the next frame in sequence”; [0047] “the next received frame is selected by the computing device (e.g., computing device 202 and/or specifically correlator application 206, etc.) to be correlated. At 406, at least one timestamp of the selected frame is predicted based on a plurality of previously received frames of the video stream associated with the selected frame”;  [0010] “correlate the received frames, and combine the multiple video streams into a combined video stream” – the next received frame is interpreted as fragment section and the previously received combined frames is interpreted as non-fragment section) combining the fragment section with the non-fragment section; (see Karivaradaswamy, [0051] “the selected frame is included into the combined video stream. The combined video stream includes correlated frames from each of the first and second video streams, combined in such a way to form a single video stream”).
The proposed combination of Lin, Rechner, Karivaradaswamy and DeShan does not explicitly teach a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section is smaller than a second time length. 
However, Persiantsev discloses video capture event and also teaches
time interval between two frames is smaller than a second time length, (see Persiantsev, [col7 lines32-36] “if the capture time interval between two frames is shorter than expected, the differences between successive images may be less pronounced”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of time interval between frames as being disclosed and taught by Persiantsev in the system taught by the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan to yield the predictable results of effectively improving the motion detection and analysis in videos (see Persiantsev, [col2 lines11-14] “improve the field of computing, specifically the field of motion detection and analysis, by normalizing spatial and temporal jitter of a video recording device that is recording objects in motion”).
Claims 3 and 20 incorporates substantively all the limitations of claim 13 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 10, the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan teaches
wherein if the search request carries N tags, N being a positive integer greater than one, (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… … corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”) the generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Karivaradaswamy, [0027] “The frame data stored in the frame buffer 254 may include, for instance, a mapping of start frame timestamps and/or end frame timestamps of the previously received frames of the associated video stream. The start and end timestamps of the previously received frames (e.g., start frame timestamps and end frame timestamps that have previously been correlated to the system clock 208 as described herein mapped to associated frame IDs, frame sequence IDs, etc.)… to analyze the timestamp data of multiple frames to detect patterns and/or predict timestamps 256 of received frames of the video stream (e.g. frame 218, etc.)”; [0068] “the frame including a first start frame timestamp and a first end frame timestamp based on a device clock associated with the capture device… based on a plurality of previously received frames of the video stream, a second start frame timestamp and a second end frame timestamp associated with the received frame, the second start frame timestamp and second end frame timestamp being based on a system clock associated with the display system”; [0025] “Upon receiving the first frame packet 234, a system start frame timestamp 240 for the frame 218 may be generated… Upon receiving the last frame packet 236, a system end frame timestamp 242 may be generated”) of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result comprises: (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
N different tags in time; (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags”; [0073] “The element EVENT_TIME contains several tags and is the time that the event occurs. Tag START is the event start time and END is the event end time”). 
returning (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”) a start time and an end time… (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) as the search result (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
The proposed combination of Lin, Rechner, Karivaradaswamy and DeShan does not explicitly teach determining an intersection of scene sections corresponding to N different tags in time; of the intersection.
However, Persiantsev discloses video capture event and also teaches
determining an intersection of scene sections corresponding to image frames (see Persiantsev, [col12 lines28-30] “the common region may be an area of the scene that is common between both the first image frame and the second image frame”).
of the intersection (see Persiantsev, [col12 lines28-30] “the common region may be an area of the scene that is common between both the first image frame and the second image frame”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of common regions of the scenes as being disclosed and taught by Persiantsev in the system taught by the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan to yield the predictable results of effectively improving the motion detection and analysis in videos (see Persiantsev, [col2 lines11-14] “improve the field of computing, specifically the field of motion detection and analysis, by normalizing spatial and temporal jitter of a video recording device that is recording objects in motion”).

Claims 4-7, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner, Karivaradaswamy and DeShan in view of Bookman et al. (US 2003/0050929 A1, hereinafter “Bookman”).

Regarding claim 14, the proposed combination of Lin, Rechner and Karivaradaswamy teaches
wherein the performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query).
to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) performing polling query on the to-be-processed first discrete frames to determine whether the first discrete frames include a second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). 
The proposed combination of Lin, Rechner, Karivaradaswamy and DeShan does not explicitly teach according to a matching rule applicable to the second tag. 
However, Bookman discloses linking the content to an annotation database and also teaches 
according to a matching rule applicable to tags (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of rules related to tags based on thresholds and range values as being disclosed and taught by Bookman in the system taught by the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan to yield the predictable results of efficiently performing high-speed tagging and executing the tagging rules without connecting to the database (see Bookman, [0012] “the data structures necessary to perform high-speed tagging of the text and to execute the tagging rules without requiring a connection to the database at the time of tagging, although it remains possible to do so”).
Claim 4 incorporates substantively all the limitations of claim 14 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 15, the proposed combination of Lin, Rechner, Karivaradaswamy, DeShan and Bookman teaches
wherein in a case that the matching rule applicable (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”) to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is range matching, (see Bookman, [0114] “a rule would be to only show content during a specified date range”) the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). 
in a case that a tag value (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0114] “a rule would be to only show content during a specified date range”) of any one of the first discrete frames corresponding to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is within a range of values (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0114] “a rule would be to only show content during a specified date range”) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining the one of the first discrete frames as the second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). The motivation for the proposed combination is maintained. 
Claim 5 incorporates substantively all the limitations of claim 15 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 16, the proposed combination of Lin, Rechner, Karivaradaswamy, DeShan and Bookman teaches
wherein in a case that the matching rule applicable (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”) to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is threshold matching, (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”) the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query).
in a case that a tag value (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”; [0080] “Terms from the database are tagged”) of any one of the first discrete frames corresponding to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is greater than a threshold (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”; [0080] “Terms from the database are tagged”) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining the one of the first discrete frames as the second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). The motivation for the proposed combination is maintained. 
Claim 6 incorporates substantively all the limitations of claim 16 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Lin, Rechner, Karivaradaswamy, DeShan and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”). 
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
in a case that there does not exist (see Rechner, [0079] “does not pose any… risks”) the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) creating a scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”) corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag and (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the created scene section; (see Lin, [0137] “may create new supplemental content using a section of the frame”). The motivation for the proposed combination is maintained.

Regarding claim 21, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
in a case that there exists the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining whether an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
upon determining that an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section, (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) marking the second discrete frame with (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) the second tag corresponding to the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) with which the adjacent preceding first discrete frame is marked (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”). The motivation for the proposed combination is maintained.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner, Karivaradaswamy, DeShan and Bookman in view of Bolle et al. (US 2007/0201694 A1, hereinafter “Bolle”).

Regarding claim 22, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
in a case that there exists the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining whether an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
upon determining that an adjacent preceding first discrete frame… (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames”) with the second tag corresponding to the scene section, (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) creating the scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”) corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag and (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the created scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”).
The proposed combination of Lin, Rechner, Karivaradaswamy and Bookman does not explicitly teach first discrete frame is not marked with the second tag.
However, Bolle discloses descriptive image information and also teaches
the video frame is not marked with tagged information (see Bolle, [0160] “If the video frame representation is indeed not tagged”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of not tagging video frames as being disclosed and taught by Bolle in the system taught by the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman to yield the predictable results of effectively analyzing tagging information on the video frames in order to perform specific functionality (see Bolle, [0160] “At the onset every new video tagged video frame representation 637 (which is 540, FIG. SA) the content of the video frame as represented by the encoding system 120 are checked to see if the video frame representation is tagged by the selection process (629). If the video frame representation is indeed not tagged, the video frame is not selected and hence no obscuration methods need to be applied. In such an event, the output video frame representation is identical to the input frame representation (635). If the video frame representation is tagged, it implies that the frame is a selected frame and may undergo obscuration”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156